589 F.2d 254
UNITED STATES of America, Plaintiff-Appellee,v.John L. WARREN, Jr. and Thomas A. Warren, Defendants-Appellants.
No. 75-4368.
United States Court of Appeals,Fifth Circuit.
Jan. 24, 1979.

Michael S. Tarre, Miami, Fla., for defendants-appellants Warren.
Daniel S. Pearson, Miami, Fla.  (Court-appointed), for John L. Warren, Jr.
Sky E. Smith, Miami, Fla.  (Court-appointed), for David DeFina.
Alan M. Medof, Miami, Fla.  (Court-appointed), for Des.  E. Schick.
Stewart E. Parsons, Florida State Hospital, Chattahoochee, Fla.  (Court-appointed), for Thomas Warren.
Jack V. Eskenazi, U. S. Atty., Jamie L. Whitten, Asst. U. S. Atty., Miami, Fla., Shirley Baccus-Lobel, Asst. U. S. Atty., Dallas, Tex.  (on rehearing), Louis M. Fischer, Atty., Appellate Section, Crim. Div., Dept. of Justice, Washington, D. C., for plaintiff-appellee.
Appeals from the United States District Court for the Southern District of Florida, MEHRTENS, Judge.
ON PETITIONS FOR REHEARING AND PETITIONS FOR REHEARING EN BANC
(Opinion August 24, 1978, 5 Cir. 1978, 578 F.2d 1058).
Before BROWN, Chief Judge, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN and VANCE, Circuit Judges.

BY THE COURT:

1
By its order of December 20, 1978, 586 F.2d 608 the Court en banc reserved disposition of the petition for rehearing by appellants Thomas A. Warren, and John L. Warren, Jr. for violation of 31 U.S.C.A. §§ 1058, 1101, on the concurrent sentence issue,


2
IT IS ORDERED that the cause with respect thereto shall be considered by the Court en banc on briefs without oral argument.  The Clerk shall set a briefing schedule for the filing of supplemental briefs.